Examiner’s Amendment
Note that the below examiner amendment is a correction to the previous examiner’s amendment mailed on 6/29/2022 (correcting a grammatical error in the amendment made to claims 3 and 4).
An informal examiner’s amendment to the record appears below to correct obvious informalities in the claims. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
In the claims:
	Claim 3, line two, “attached onto” has been rewritten as --are attached on-- to provide a more proper description.
	Claim 3, lines 49, 51, 53, 55, 58, 60, 62, 64, 66, 67, 69 and 70, --as-- has been inserted after each instance of “formed” to provide a more proper description.
	Claim 4, line 6, --as-- has been inserted after the recitation of “formed” to provide a more proper description. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE L SALAZAR JR/Examiner, Art Unit 2843                       
                                                                                                                                                                                 /RAKESH B PATEL/Primary Examiner, Art Unit 2843